Citation Nr: 9934514	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-33 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for back disability.

2. Entitlement to service connection for a deviated nasal 
septum.

3. Entitlement to service connection for defective hearing.

4. Entitlement to service connection for chronic ear 
infections.

5. Entitlement to special monthly pension based on the need 
for regular aid and attendance of another person or upon 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran had active duty from July 1943 to August 1945.  
The veteran also had active duty for training from April to 
July 1943.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The issue of entitlement to service 
connection for a deviated nasal septum is decided herein 
while the other issues before the Board are addressed in the 
remand at the end of this action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue decided herein has been obtained.

2.  The veteran has a deviated nasal septum due to service 
trauma.


CONCLUSION OF LAW

A deviated nasal septum was incurred in active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
a deviated nasal septum because it was caused by service 
trauma.  The Board has found the veteran's claim to be well 
grounded and is satisfied that all available evidence 
necessary for an equitable disposition of this claim has been 
obtained. 

Public Health Service records show that the veteran underwent 
surgery in July 1945 for a deviated nasal septum.  There is 
no indication in the records pertaining to this treatment or 
in any of the other medical evidence of record that the 
deviated nasal septum existed prior to service.  On a VA 
examination in December 1996, the veteran was found to have 
right septal deviation due to remote fracture of the nose.  
The Board has found the veteran's contentions concerning 
trauma to his nose during service to be credible.  The 
medical evidence confirms the presence of a deviated nasal 
septum in service and currently, and indicates that the 
deviation is due to injury.  Therefore, the Board concludes 
that the preponderance of the evidence supports the claim.


ORDER

Service connection for a deviated nasal septum is granted.


REMAND

The veteran indicated on his October 1997 substantive appeal 
that he desired a hearing before the Board at the RO.  The 
veteran canceled his hearing in a January 1998 statement.  
However, he again requested a hearing before the Board in a 
February 1998 statement in support of claim.  To ensure full 
compliance with due process requirements, the case must be 
remanded to the RO so that the requested personal hearing may 
be scheduled. 

The Board also notes that entitlement to special monthly 
pension was denied in a rating decision of April 1998.  A 
notice of disagreement with this decision was received in 
October 1998.  A VA Form 9 addressing the issue was received 
in April 1999.  Later in April 1999, the RO provided the 
veteran and his representative with a statement of the case 
on the special monthly pension issue.  Thereafter, no written 
communication addressing the issue was received from the 
veteran or his representative until October 1999 when written 
argument was received from the representative. 

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302(b) (1999).

As noted by the RO in the April 1999 statement of the case, 
the VA Form 9 received earlier in April 1999 cannot 
constitute a substantive appeal of the denial of the claim 
for special monthly pension.  In light of these 
circumstances, the Board is considering whether the veteran's 
appeal for special monthly pension should be dismissed.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board erroneously failed to address whether its sua 
sponte consideration of the question of the timeliness of a 
notice of disagreement, without first according the appellant 
an opportunity to submit argument or evidence on that 
question, was prejudicial to the appellant.  In addition, 
VA's General Counsel recently held in a precedent decision 
that despite the Board's authority to dismiss a case in which 
an untimely substantive appeal had been filed, appropriate 
procedural protections should be afforded the veteran.  
VAOPGCPREC 9-99.  Therefore, the Board will defer its 
decision with respect to whether the veteran has submitted a 
timely substantive appeal in order to afford the veteran an 
opportunity to submit argument on this issue while the case 
is in remand status.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
Travel Board hearing in accordance with 
the docket number of his appeal.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant need take no action until 
he is otherwise notified.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals






